
	
		I
		111th CONGRESS
		1st Session
		H. R. 3770
		IN THE HOUSE OF REPRESENTATIVES
		
			October 8, 2009
			Ms. Bordallo (for
			 herself, Mr. Brown of South Carolina,
			 Mr. Faleomavaega,
			 Mrs. Christensen,
			 Mr. Pierluisi,
			 Mr. Boren,
			 Mr. Wilson of South Carolina, and
			 Mr. Johnson of Georgia) introduced the
			 following bill; which was referred to the Committee on Natural Resources, and in
			 addition to the Committee on the Judiciary, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To make technical corrections to subtitle A of title VII
		  of the Consolidated Natural Resources Act of 2008, and for other
		  purposes.
	
	
		1.StudyNot later than 30 days after the date of the
			 enactment of this Act, the Secretary of the Interior shall submit to the
			 Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate a report on the
			 economic situation in the Commonwealth of the Northern Mariana Islands and the
			 effect of the amendments made by subtitle A of title VII of the Consolidated
			 Natural Resources Act of 2008 on the future economic situation of the
			 Commonwealth.
		2.Northern Mariana
			 Islands visitor entry program transition
			(a)In
			 generalNotwithstanding
			 section 705(b) of the Consolidated Natural Resources Act of 2008 (48 U.S.C.
			 1806(b)), the amendments made by section 702(b) of such Act shall take effect
			 on the date that is 1 year after the transition program effective date
			 described in section 6(a) of Public Law 94–241 (48 U.S.C. 1806(a)) (as added by
			 section 702(a) of the Consolidated Natural Resources Act of 2008). In a case in
			 which the transition program effective date has been modified under paragraph
			 (3) of such section 6(a) before the date of the enactment of this Act, such
			 amendments shall take effect on the date that is 1 year after the modified
			 date.
			(b)Treatment of
			 CNMI visitor entry programDuring the 1-year period referred to in
			 subsection (a), the Secretary of Homeland Security shall administer the visitor
			 entry program of the Commonwealth of the Northern Mariana Islands consistent
			 with the provisions of Commonwealth law governing the program that were in
			 effect on the day before the commencement of such period.
			
